JEFFREY G. KLEIN, P.A. 301 Yamato Road Suite 1240 Boca Raton, Florida 33431 Telephone:(561) 953-1126 Telefax:(561) 994-6693 Email: jklein@jkleinlegal.com February 24, 2014 Securities and Exchange Commission Washington, D.C. 20549 Attn:Paul Fischer RE:Beta Music Group, Inc. Registration Statement on Form 10-12G Filed December 31, 2013 File No. 000-53729 Commission Comment Letter dated January 17, 2014 Dear Sir: Last week I was retained as counsel to respond to the above referenced comment letter including the filing of an amended Form 10.In reviewing the Form 10 as filed with the Commission, I determined that the Company’s financial statements dated as of September 30, 2013 would be stale in connection with the filing of an amended Form 10. The Company’s fiscal year end is December 31st.The Company has discussed with Malone Bailey, LLP, the Company’s independent registered public accounting firm, the documentation that will be required in connection with the audit.The Company anticipates that the audit will be completed by March 31, 2014.Upon receipt of the Company’s audited financial statement, the Company intends to file its annual report on Form 10-K.The audited financial statements will then be included in an amended Form 10 together with additional non-financial updates. Request is hereby made that the Company be granted an extension to respond to the Commission’s comment letter and file an amended Form 10 within ten business days following the Company’s filing of its Annual Report. Thanking you in advance for your cooperation and understanding. Please feel free to contact the undersigned in connection with this request. Sincerely, /s/Jeffrey Klein
